NUMBER 13-15-00349-CV

                         COURT OF APPEALS

                THIRTEENTH DISTRICT OF TEXAS

                  CORPUS CHRISTI - EDINBURG


MARCOS LUCIO D/B/A LIGHTHOUSE
CREDIT SOLUTIONS,                                                    Appellant,

                                       v.

STATE OF TEXAS,                                                       Appellee.


                 On appeal from the 430th District Court
                       of Hidalgo County, Texas.



                                   ORDER
           Before Justices Garza, Benavides, and Longoria
                          Order Per Curiam

     Appellant’s retained counsel, Rene Segundo, has filed a motion to withdraw as

counsel. We GRANT said motion.     Pursuant to Rule 6.5(c) of the Texas Rules of
Appellate Procedure, counsel is directed to notify appellant, in writing, of any previously

undisclosed deadlines and file a copy of that notice with the Clerk of this Court.

       Appellant is directed to notify the Court promptly if he retains new counsel on

appeal by filing a notice including that attorney’s name, mailing address, telephone

number, facsimile number, email address, and State Bar of Texas identification number.

See generally TEX. R. APP. P. 6. In the interim, the Court expects this appeal to proceed

as per the appellate rules. Appellant is expected to comply with all applicable deadlines

and filings should comply with the Texas Rules of Appellate Procedure.

       It is so ORDERED.

                                                        PER CURIAM


Delivered and filed this the
28th day of October, 2015.




                                             2